          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

ERNEST T. FRIAR, JR.                                     PLAINTIFF

v.                     No. 1:18-cv-88-DPM

JACKSON COUNTY DETENTION
CENTER and NEWPORT POLICE
DEPARTMENT                                           DEFENDANTS


                            JUDGMENT
     Friar's complaint is dismissed without prejudice.



                                     D .P. Marshall ;
                                     United States District Judge
